Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, 5, 6, 11, 12, and 16 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 5, 6, 11, 12, and 16 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update. The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1, 4, 5, 6, 11, 12, and 16 recite a process, apparatuses, and product including a fundamental economic principle, and therefore method of organizing human activity.  More particularly, the entirety of the method steps recite a method of conducting a contactless transaction between a mobile terminal and equipment item by way of an intermediary device, such that the terminal and item do not interact. That is to say, the method steps are directed towards a method of transmitting data back and forth relating to a contactless transaction, using an intermediary, and also to receiving a confidential code, all of which are abstract ideas in and of themselves.  For example, it long been a practice for go-betweens or intermediaries to be used in a transaction, so as to avoid the sharing of sensitive information; and further it has long been a commercial practice to manually receive a number (i.e., confidential code) when purchasing food, using our brains to analyze spoken words to discern words relating to a confidential code request (e.g., “number twenty-one . . .”) and in response to such determining reading our code on paper (e.g., a user interface), and transmitting it, etc.

Under part 2b, the extraneous elements (e.g., equipment item, portable device, mobile terminal, NFC, Bluetooth, etc.) fail to recite significantly more by themselves.  As previously presented, the claims recite inventions directed to a method of transmitting data relating to a contactless transaction. It is a ubiquitous and long standing commercial practice to transmit data between a mobile terminal and equipment item using NFC channel during a contactless transaction. As such, the claimed inventions are drawn towards an abstract idea under Alice Corporation. Moreover, the claimed inventions are analogous to at least one concept previously found abstract by the courts, including without limitation: Intellectual Ventures ILLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017)(manipulating data is abstract); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) ("That a computer receives and sends the information over a network-with no further specification-is not even arguably inventive."); see also Dealer track, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) 
The claim limitations, taken individually and as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular, albeit well-understood, routine and conventional technological environment. For example, the following supports a finding that the extraneous limitations below are well-known, routine, and conventional:
1)    Transmission of messages/responses between portable device and mobile terminal/equipment item: US 7657252 (Portable terminal, response message transmitting method and server, filed 2005); US 6868256 (Portable device interaction with beacons); US 8706628 (Automated opening of electronic wallet function in mobile device, filed 2009)
2)    Obtaining a code or indicia to validate a transaction: US 7181433 (Validation of transactions, filed 2001); US 20110270757 (System and method for securely validating transactions); US EP 2339543 (Method to validate transactions by means of payment card in a toll route (priority date 2009).
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Under Alice Corporation, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  Gateways or protocol translators are generic computing technology.  
Courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP § 2106.05.

Response to remarks
	Applicant’s remarks submitted on 1/26/2021 have been considered, but are not persuasive, where objections/rejections are maintained.  However, the prior art rejections are withdrawn because the prior art references of record do not teach insertion of the same code request into the subsequent message itself, and to construct the claims would require improper hindsight and piecemeal.  Contrary to Applicant’s arguments, a technical improvement to the portable device, or mobile device is not recited nor supported by the specification.  No one dependent claim recites sufficient limitation to effect a practical application (Claim 12 does not equate to Ex. 21, Claim 2’s automatic wake up functionality and subject matter).  It is noted that a combination claim is not offered.
	With respect to § 101, the claims continue to recite transmitting information back and forth between wirelessly between electronic devices, in order to execute a transaction.  The use Alice Corporation, the use of generic computing technology does not cure patent ineligibility.  The claims include an abstract idea, for example, they are directed towards a method of organizing human activity (transferring data), and conducting a transaction using an intermediary, which is fundamental economic activity.  Examiner’s statement as to the further delineation of the structure being used to conduct the transaction does not remove this abstract idea from the claims.  Second, Applicant’s argument that the specification discloses technical solutions is not persuasive.  For example, that some mobile device don’t include a contactless module is not a solution being provided for a problem that has not been solved in the technology, as other mobile terminals do include a contactless payment module.  Please note that the rejection states recitation of “extra-solution or generally linking . . .”  The use of specific communication channels and the manner in which they are being used to intercommunicate two devices are deemed extra-solution activity, because the significance of a particular channel (e.g., NFC) or protocol is not presented.  The solution being offered is the intermediary’s ability to translate and intercommunicate where it between any two different channels.  
The claims continue to recite inventions that include a fundamental economic principle, and under 2019 PEG a method of organizing human activity.  The claims recite a transaction performed using an intermediary that communicates between two other entities, receipt of transaction data, sending and receiving messages, and receipt of a confidential code (e.g., pin number, ticket number, password, account identifier, etc.).  The amendments addition of detail pertaining to the system architecture fails to offer a practical application by itself, because it is 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/Examiner, Art Unit 3696